Citation Nr: 0805484	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-24 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for throat cancer, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision by the Waco RO.  In September 2007, a 
Travel Board hearing was held before the undersigned.  The 
veteran submitted additional evidence and a statement that 
waived initial RO consideration.  It was agreed at the 
hearing that the case would be held open in abeyance for 90 
days to allow the veteran to submit additional evidence.  
Later that month, the Board received additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

In September 2007, the Board received additional evidence 
from the veteran regarding his claims.  Since the evidence 
was received without a waiver of initial RO consideration, 
the Board, in January 2008, sent the veteran a letter to 
determine if he wished to submit such a waiver.  In February 
2008, the Board received the veteran's response, which stated 
that he wanted the matters remanded to the RO.  The Board has 
no recourse but to remand these claims to the RO for their 
initial review of the additional evidence received.

Accordingly, the case is REMANDED for the following action:

The RO should ensure (by contacting the 
veteran) that there is no additional 
pertinent evidence outstanding, and then 
adjudicate the claims for service 
connection for hypertension, diabetes 
mellitus, heart disease, and throat 
cancer, in light of all evidence added to 
the record since September 2007.  If any 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board for additional 
development or other 


appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



